DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/20 has been entered. 
Response to Amendment
	This is in response to the amendments filed on 7/7/20. Claims 1, 19, and 20 have been amended, and claims 24 – 36 have been cancelled. Claims 1 – 23 are now pending in the current application. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	As summarized in the 2014 Interim Guidance on Patent Subject Matter Eligibility, examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant 
	In Step 2A, it must be determined whether the claimed invention is 'directed to' a judicially recognized exception. Claim 1 recites the following:
	1. A substitute currency for gaming, the substitute currency comprising: a stacked structure body comprising a plurality of plastic layers, the plurality of plastic layers comprising at least a coloring layer and at least one of a white layer or a thin-color layer, wherein a configuration of the stacked structure body enables a type of the substitute currency for gaming to be specified at least by the coloring layer; and a print layer representing the type of the substitute currency for gaming coupled to an upper face or a lower face of the stacked structure body, wherein a side face comprising the coloring layer is interposed between the printed layer and the at least one of the white layer or the thin color.
	The underlined portions of claim 1 encompass the abstract idea, which includes in pertinent part is substantially encompassed by each of the claims (i.e., 1 - 10) the abstract idea may be viewed, for example as:
An idea of itself (e.g. an idea, plan, or scheme that can be performed in the human mind). 

	The claimed abstract idea reproduced above is effectively an idea of itself, wherein the claims simply disclose a substitute currency for gaming that is specified by the coloring layers, wherein the specifying of the currency can be performed by a human using a purely an abstract process. For example, a human could view and determine the value of the currency by identifying the coloring layers of the currency. 
	Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. (Claims 1 - 13) encompass the following additional elements or combination or elements other than the abstract idea:
	 The claims only disclose that the currency is for gaming, wherein the current claim language does not disclose any processing, memory, display elements. The claims other than the abstract idea per se amount to no more than recitation of a generic structure that serves to perform generic functions that are well-understood, routine, and conventional activities previously known to the gaming industry. Viewed as a whole, the present claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself.
	Response to Arguments
Applicant’s arguments with respect to claims 1 – 23 have been considered but are moot based on new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715